                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA

    Ryane Wallace,                                     C/A No. 4:19-cv-1993-JFA-TER

                                     Plaintiff,

    v.
                                                                    ORDER
    Ryan Lauper, Arteem Korikov, and
    Kim Olszewski,

                                 Defendants.


         The pro se plaintiff, Ryane Wallace (“Plaintiff”), brought this action pursuant to 42

U.S.C. § 1983 alleging violations of his civil and constitutional rights. On October 9, 2019,

Defendants filed a motion to dismiss. (ECF No. 18). Plaintiff failed to respond after

receiving a Roseboro Order on October 10, 2019. (ECF No. 19). In accordance with 28

U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.), the matter was referred to

the Magistrate Judge for review.

         The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that this Court should dismiss this action for

failure to prosecute. The Report sets forth, in detail, the relevant facts and standards of law

on this matter, and this Court incorporates those facts and standards without a recitation.


1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
    Rule 73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court.
    The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
    charged with making a de novo determination of those portions of the Report and
    Recommendation to which specific objection is made, and the Court may accept, reject, or
    modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter
    to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
       Plaintiff was advised of his right to object to the Report, which was entered on the

docket on December 23, 2019. (ECF No. 22). The Magistrate Judge required Plaintiff to

file objections by January 6, 2019. Id. However, Plaintiff failed to file any objections or

otherwise respond. In the absence of specific objections to the Report of the Magistrate

Judge, this Court is not required to give any explanation for adopting the recommendation.

See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       After carefully reviewing the applicable laws, the record in this case, and the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes

the facts and applies the correct principles of law. Therefore, the Report is incorporated

herein by reference. (ECF No. 22). Consequently, Plaintiff’s claims are dismissed pursuant

to Federal Rule of Civil Procedure 41(b) for failure to prosecute.

IT IS SO ORDERED.



January 13, 2020                                          Joseph F. Anderson, Jr.
Columbia, South Carolina                                  United States District Judge




                                              2
